Mr. Chief Justice Hollerich delivered the opinion of the court: The claimant herein seeks to recover an award in the amount of $41.16 for storage charges on twenty drums of asphalt liquid shipped by Lincoln Oil Befining Oo. on May 28, 1933, from Wood Biver, Illinois to Illinois Division of Highways, care of S. F. Wilson, District Engineer, at Litchfield, Illinois. It appears that the shipper did not notify the District Highway Office of the respondent, nor the highway patrolman of that district, of the fact of shipment, as it had been requested to do, and that as the result of such failure, the shipment in question was not secured by the consignee until after it had been in storage for a period of eight days. Claimant originally submitted a storage bill in the amount of $5.88, which was paid. Thereafter and ■ on July 10, 1933, claimant notified the District Highway Office of the respondent that a mistake had been made in the bill for storage; that it had been ascertained that the shipment in question was inflammable material, and that therefore there was an additional charge of $41.16 for storage thereon. It appears that the correct amount of the storage charge, in accordance with the legally filed tariffs, is $47.04. Bespondent having paid $5.88, there is a balance remaining dne in the amount of $41.16, and the Highway Department has recommended the payment thereof. The amount claimed is justly due and owing by the respondent to the claimant and should be paid. Award is therefore hereby entered in favor of the claimant for the sum of Forty-one Dollars and Sixteen Cents ($41.16).